EXHIBIT 10.10


AMENDMENT NO. 2 TO
SCP POOL CORPORATION
EMPLOYEE STOCK PURCHASE PLAN

The Board of Directors of SCP Pool Corporation has amended Sections 2.8 and 2.20
of the SCP Pool Employee Stock Purchase Plan (“Plan”) pursuant to Section 9.2 of
the Plan. Sections 2.8 and 2.20 of the Plan have been replaced to read as
follows:

2.8 Employer. SCP Pool Corporation and any domestic corporation which is a
Subsidiary of the Company (except for a Subsidiary which by resolutions of the
Board of Directors is expressly not authorized to become a participating
Employer). The term “Employer” shall include any domestic corporation into which
an Employer may be merged or consolidated or to which all or substantially all
of its assets may be transferred, provided such corporation does not
affirmatively disavow this Plan. A foreign subsidiary is not authorized to
become a participating Employer.

2.20 Subsidiary. Any domestic corporation in an unbroken chain of corporations
beginning with the Company each of which (other than the last corporation in the
chain) owns stock possessing fifty percent (50%) or more of the combined voting
power of all classes of stock in one of the other corporations in such chain.


AMENDMENT NO. 3 TO
SCP POOL CORPORATION
EMPLOYEE STOCK PURCHASE PLAN

The Board of Directors of SCP Pool Corporation has amended Sections 2.7, 4.1,
4.4 and 5.5 of the SCP Pool Employee Stock Purchase Plan (“Plan”) pursuant to
Section 9.2 of the Plan. Sections 2.7, 4.1, 4.4 and 5.5 of the Plan have been
replaced to read as follows:

2.7 Employee. Each Employee (within the meaning of Code (S)423(b)(1)) of the
Employer except: (a) any employee whose customary employment is less than one
thousan (1,000) hours per year, or (b) any employee who has been employed by an
Employer for less than six (6) consecutive months.

4.1 Conditions of Eligibility. Each Employee shall become eligible to become a
Participant on the Commencement Date for each Plan Period if such Employee (i)
has been employed by the Employer for a continuous period of at least six (6)
months prior to the Commencement Date, or otherwise meets this requirement as
described below, and (ii) regularly works at least 1,000 hours during the
calendar year. A former employee that is rehired by the Company or a Subsidiary
shall be eligible to become a Participant in the Plan on the Commencement Date
of the next Plan Period coinciding with or following reemployment, if the
employee had satisfied the Plan’s conditions of eligibility, pursuant to
Sections 4.1 (i) and 4.1 (ii), prior to termination of employment, and the
Employee is otherwise eligible to participate upon his return to employment. No
Employee who is a Five-Percent Shareholder shall be eligible to participate in
the Plan. Notwithstanding anything to the contrary contained herein, no
individual who is not an Employee shall be able to purchase Stock under the
Plan.

4.4 Acquisition or Creation of Subsidiary. If the stock of a corporation is
acquired by the Company or another Employer so that the acquired corporation
becomes a Subsidiary, or if a Subsidiary is created, the Subsidiary in either
case shall automatically become an Employer and its Employees shall become
eligible to participate in the Plan on the first Commencement Date after the
acquisition or creation of the Subsidiary, as the case may be. In the case of an
acquisition, credit shall be given to Employees of the acquired Subsidiary for
service with such corporation prior to the acquisition for purposes of
satisfying the requirement of Section 4.1 of six (6) months continuous
employment. Notwithstanding the foregoing, the Board of Directors may by
appropriate resolutions (i) provide that the acquired or newly created
Subsidiary shall not be a participating Employer, (ii) specify that the acquired
or newly created Subsidiary will become a participating Employer on a date other
than the first Commencement Date after the acquisition or creation, or (iii)
attach any conditions whatsoever (including denial of credit for prior service)
to eligibility of the employees of the acquired or newly created Subsidiary.

5.5 Lump Sum Contribution. Subject to the limitation described in Section 5.6, a
Participant, who has not during a Plan Period discontinued his or her
contributions pursuant to Section 5.2 or elected to withdraw his or her
contributions pursuant to Section 5.3, may make a lump sum contribution at any
time during such Plan Period. The lump sum contribution shall be paid by check
by the Participant and shall be credited to the Participant’s Contribution
Account.


AMENDMENT NO. 4 TO
SCP POOL CORPORATION
EMPLOYEE STOCK PURCHASE PLAN

The Board of Directors of SCP Pool Corporation has amended Sections 2.15 and 4.1
of the SCP Pool Employee Stock Purchase Plan (“Plan”) pursuant to Section 9.2 of
the Plan. Sections 2.15 and 4.1 of the Plan have been replaced to read as
follows:

2.15 Purchase Date. The last day of each Plan Period of the Plan.

4.1 Conditions of Eligibility. Each Employee shall become eligible to become a
Participant on the Commencement Date for each Plan Period if such Employee (i)
has been employed by the Employer for a continuous period of employment of at
least six (6) months prior to the Commencement Date, or otherwise meets this
requirement as described below, and (ii) regularly works at least 1,000 hours
during the calendar year. A continuous period of employment means the absence of
any interruption or termination of service as an Employee. A continuous period
of employment will be treated as continuing intact while the Employee is on
military, sick leave or other bona fide leave of absence as approved by the
Employer, provided such leave does not exceed 90 days, unless reemployment upon
the expiration of such leave is guaranteed by contract or statute, or unless
provided otherwise pursuant to Company policy adopted from time to time; or in
the case of transfers between locations of the Company or between the Company
and any of its Subsidiaries. Where the period of leave exceeds 90 days and where
the Employee’s right to reemployment is not guaranteed either by statute or by
contract, the employment relationship, for purposes of this plan, will be deemed
to have terminated on the 91st day of such leave. A former employee that is
rehired by the Company or a Subsidiary shall be eligible to become a Participant
in the Plan on the Commencement Date of the next Plan Period coinciding with or
following reemployment, if the employee had satisfied the Plan’s conditions of
eligibility, pursuant to Sections 4.1(i) and 4.1 (ii), prior to termination of
employment, and the Employee is otherwise eligible to participate upon his
return to employment. No Employee who is a Five-Percent Shareholder shall be
eligible to participate in the Plan. Notwithstanding anything to the contrary
contained herein, no individual who is not an Employee shall be able to purchase
Stock under the Plan.